DISSENTING OPINION.
The exact question for decision is not whether a railroad company may waive or extend the statute's limitation on the time within which actions under it must be brought, but whether a railroad company after having refused to pay a claim for damages to a shipper, when it doubts the justice of its refusal, or desires to investigate the matter further, has the right to withdraw its refusal and pay the claim or take the matter up again with the shipper; in other words, whether a refusal of a railroad company to pay such a claim is irrevocable. The statute does not expressly prohibit such a revocation and I find nothing in it or its purpose to justify a court in holding that such a prohibition appears by implication.
It is true that the cancellation of such a refusal removes that which puts in motion the statute's limitation on the time within which an action on the claim can be brought, but all parties interested therein are in the same position they would have been had the railroad not refused payment in the first instance but had held the claim for further consideration. Had this refusal not been withdrawn the appellant presumably would have brought this action within the stipulated time thereafter.
The delay in bringing it was brought about by affirmative action by the appellee and to now permit it to effectively plead this delay as a bar to the action does not square with my conception of honesty and fair dealing — with that which the statute was enacted to insure. I will continue to so think until the Supreme Court of the United States, the final arbiter in this matter, decides to the contrary.
Ethridge, J., concurs in this opinion. *Page 168